Appeal by defendant from a judg*699ment of the Supreme Court, Kings County, rendered July 11, 1975, convicting him of criminal sale of a controlled substance in the second degree, upon a jury verdict, and imposing sentence. The People appeal from a purported trial order of dismissal, made on May 16, 1975, which dismissed the first count of the indictment. Judgment affirmed. No opinion. Appeal from the trial order of dismissal dismissed (see People v Brown, 40 NY2d 381). Martuscello, Acting P. J., Rabin, Shapiro, Titone and Hawkins, JJ., concur.